DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over MIYAZAKI et al., US Publication 2018036414.
	Regarding claims 1 and 6, MIYAZAKI et al., discloses an evaluation method of impact test and impact tester with features of the claimed invention including an impact/tensile testing machine  (see paragraph0003), for conducting a tensile test on a test piece by applying a load to the test piece (see paragraph 0006), the tensile testing machine comprising: a detection unit configured to detect a test period indicating a time from start to end of the tensile test (see paragraph 0030), and a determination unit configured to determine validity of a test result of the tensile test, on a basis of the test period and natural vibration (see paragraph 0005), of the tensile testing machine.  Miyazaki et al’s attention is mainly o impact, however, since all the elements of the apparatus claim is presented in this art, it would have been obvious for a skill artisan, before the effective filing date of the invention to modify this device to use the concept on purely tensile testing machine. 
	Regarding claims 2-5, while such limitations further define the invention, they fail to substantially contribute to the structure or elements or any specific relation to the structure of the apparatus base claim, that claims a tensile testing machine.  It appears that such limitations are potentially the subject of a method claim.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Saturday, June 11, 2022